DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.

The amendments and arguments presented in the papers filed 8/8/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 6/3/2022 listed below have been reconsidered as indicated.
a)	The rejections of claims 1, 2, 3, 5, 8, 9 and 10 under 35 U.S.C. 103 as being unpatentable over Fu (US 2016/0312276 A1) are withdrawn in view of the amendments of the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New grounds of rejection necessitated by amendment are detailed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Patent Documents have been considered to the extent that US 2013/0183659 and US 2017/0307626 represent English translations.
Non-Patent Literature D4 has been lined through because no English translation has been submitted.

Claim Interpretation
Claim 1 is drawn to a nucleic acid sample-contained container comprising a plurality of shapes selected from concave bottom or section on a substrate. The claimed shapes are deemed to encompass any multi-well plate or any substrate.  The claimed shapes each comprise a droplet. The droplet consists of the following structures: a solution selected from water, nuclease-free water, broth, a separation liquid, a diluted solution, a buffer, an organic substance lysing liquid, an organic solvent, an electrolyte aqueous solution, an inorganic salt aqueous solution, a metal aqueous solution and a mixture liquid of these solutions; and at least one of a first nucleic molecule and a plurality of second nucleic acid molecules, and both are unbound from a particle. The solutions are selected from the recited list and are interpreted as encompassing further elements within the solution. For example, an organic substance lysing liquid encompasses a pure “lysing liquid” as well as one that includes cells and/or components of lysed cells. A “buffer” encompasses a pure buffer, but also a reaction buffer, e.g. a PCR buffer including a polymerase, dNTPs, etc. A “broth” encompasses but pure broth and a broth including a bacterial culture.
A “particle” is not a structural element of the droplet as the droplet consists of “a solution” and “at least one of a first nucleic acid molecule and a plurality of the second nucleic acid”. Any other structural element is excluded from the droplet based on it being claimed as “consisting” only of the two three recited structures. The nucleic acids of the “droplet” may be bound to a surface, such as an array surface or the surface of well in a multi-well plate. Once the droplet is added to the array or the well, those surface-bound nucleic acids are within the droplet.
 The first nucleic acid molecule comprises an intended sequence and a detection sequence, the first nucleic acid molecule present at a number less than 1,000. The second nucleic acid molecule comprises the detection sequence but not the intended base sequence. 
The second nucleic acid molecule corresponds to an amplified nucleic acid and is in excess to the at least one of the first nuclei acid molecule.
The claim further defines the CV value for the number of first nucleic acid is less than 20%.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The following are new rejections.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended and interpreted as described above.
The Remarks point to Figures 4-7 and the associated description thereof in the specification.
Figure 4 depicts mixing a solution X with a solution Y within a droplet. Page 70 of the specification describes solution x as a nucleic acid-containing liquid containing a nucleic acid with an intended base sequence A and a base sequence for detection B. Solution Y is described as containing a nucleic acid amplifying reagent and a fluorescent labeling reagent. Figure 4 demonstrates possession of a droplet with a solution of at least one first nucleic acid, nucleic acid amplifying reagent and a fluorescent labeling reagent. This embodiment is outside of the scope of the present claims as the claim excludes the nucleic acid amplifying reagent and the fluorescent labeling reagent and requires the plurality of a second nucleic acid molecule, which are lacking. Figure 4 and its accompanying text do not support the present claims.
Figure 5 depicts the amplification of the base sequence for detection B within the droplets as they traverse through a channel. Page 70 of the specification states Figure 5 is a diagram illustrating an amplifying unit. The amplification is done according to a PCR method and done to optically label the droplet. The amplification is within a droplet having nucleic acid, a nucleic acid amplifying reagent, and a fluorescent labeling reagent. The amplification results in an excess of the base sequence for detection B relative to the nucleic acid having an intended base sequence A and a base sequence for detection B. Figure 5 demonstrates possession of a droplet with a solution of the least one first nucleic acid, nucleic acid amplifying reagent, a fluorescent labeling reagent and an excess of the plurality of second nucleic acids relative to the first nucleic acid. This embodiment is outside of the scope of the present claims as the claim excludes the nucleic acid amplifying reagent and the fluorescent labeling reagent. Figure 5 and its accompanying text do not support the present claims.
Figure 6 depicts the separation of droplets having base sequence for detection B amplified from those without any nucleic acids. Page 72 of the specification states a unit detects fluorescence from a dispersed phase, i.e. droplet, in which the base sequence for detection B has been amplified, and discriminates between the dispersed phase containing a nucleic acid in which the base sequence for detection B has been amplified and a dispersed phase, i.e. droplet containing no nucleic acid. Figure 6 demonstrates possession of a droplet with a solution of the least one first nucleic acid, nucleic acid amplifying reagent, a fluorescent labeling reagent and an excess of the plurality of second nucleic acids relative to the first nucleic acid. This embodiment is outside of the scope of the present claims as the claim excludes the nucleic acid amplifying reagent and the fluorescent labeling reagent. Figure 6 and its accompanying text do not support the present claims.
Figure 7 depicts the pooling of droplets into a container. Page 74 describes a dispersed phase, i.e. droplet, containing a nucleic acid in which the base sequence for detection B has been amplified and that has been sorted. Figure 7 demonstrates possession of a droplet with a solution of the least one first nucleic acid, nucleic acid amplifying reagent, a fluorescent labeling reagent and an excess of the plurality of second nucleic acids relative to the first nucleic acid. This embodiment is outside of the scope of the present claims as the claim excludes the nucleic acid amplifying reagent and the fluorescent labeling reagent. This embodiment is outside of the scope of the present claims as the claim excludes the nucleic acid amplifying reagent and the fluorescent labeling reagent.
Page 93 describes nucleic acid amplifying reagents as forward and reverse primers. 
Page 93 describes a fluorescent labeling reagent as a base sequence complementary with a part of the nucleic acid between the forward primer and reverse primer with a FAM dye and a TAMRA quencher.
The above described sections of the specification and accompanying figures do not demonstrate possession of the claimed nucleic acid sample-contained container. The disclosed embodiments include elements excluded from the present claims based on the droplets “consisting of” the recited elements.

Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634